Citation Nr: 9927790	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  97-01 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for nerve palsy of the 
peroneal division of the sciatic nerve on the left lower 
extremity, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Alan Solomon, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel

INTRODUCTION

The appellant served on active duty from January to June 
1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) increasing the evaluation for the 
appellant's left lower extremity disability to 30 percent.  
In August 1997, the Board granted a 40 percent rating for 
nerve palsy of the peroneal division of the sciatic nerve on 
the left lower extremity.  The appellant appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In an April 1999 order, the Court granted a joint motion for 
remand, vacating the Board decision and remanding for 
additional proceedings.  The appellant's case has been 
returned to the Board for action consistent with the Court's 
decision.

In the Board's August 1997 decision the veteran was noted to 
have raised issues of entitlement to compensation for several 
disorders secondary to his left lower extremity disability to 
include right and left hip disorders, vein and skin disorders 
as a result of nerve damage sustained during the July 1989 
hip operation, and a total disability evaluation based on 
individual unemployability.  These issues were denied in a 
November 1997 rating decision, and the veteran did not 
perfect a timely appeal.  Therefore, the Board may not 
exercise jurisdiction over same.  38 U.S.C.A. § 7105 (West 
1991).  Significantly, however, the veteran appears to have 
presented a claim to reopen the issue of entitlement to 
service connection for a skin disorder secondary to his left 
lower extremity disorder, as well as a new claim of 
entitlement to individual unemployability benefits.  
Accordingly, these issues are referred to the RO for 
appropriate consideration.


REMAND

Pursuant to Diagnostic Code 8521, a 40 percent rating may 
entitle an appellant to special monthly compensation (SMC) 
for "complete paralysis" of the external popliteal nerve.  
In this regard, 38 C.F.R. § 3.350(a)(2)(b) (1998) provides 
that complete paralysis of the external popliteal nerve and 
consequent foot drop, accompanied by characteristic organic 
changes, including trophic and circulatory disturbances and 
other concomitants confirmatory of complete paralysis of this 
nerve will be taken as loss of use of the foot.  Thus, in 
light of the medical evidence of record, the Court remanded 
the case for consideration of the applicability of Diagnostic 
Code 8521 and 38 C.F.R. § 3.350(a)(2)(b).  As this issue has 
yet to initially be considered by the RO further development 
is in order.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

Moreover, in August 1999 correspondence the appellant's 
attorney requested a hearing.  It is unclear, however, what 
type of hearing is desired (i.e. RO, travel board, video, 
etc.)  On remand, the RO should ask the attorney to clarify 
his request.  The Board notes, however, that pursuant to 
38 C.F.R. § 20.700 (1998), a hearing will not normally be 
scheduled solely for the purpose of receiving argument by a 
representative without simultaneous in person testimony from 
the appellant.  Oral argument, however, may be submitted on 
audio cassette for transcription for the record.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his nerve palsy of the peroneal division 
of the left lower extremity sciatic nerve 
at any time since August 1997.  With any 
necessary authorization, the RO should 
attempt to obtain copies of pertinent 
treatment records identified by the 
appellant that are not currently of 
record.

2.  The RO should also clarify whether 
the appellant's attorney desires a 
hearing, and, if so, make the appropriate 
arrangements. 

3.  Thereafter, the appellant should be 
afforded a VA neurologic examination to 
determine the current nature and extent 
of his nerve palsy of the peroneal 
division of the left lower extremity 
sciatic nerve.  All indicated studies 
should be performed.  The examiner must 
review the claims file and describe in 
detail all current manifestations of the 
appellant's disorder, with particular 
attention to the presence or absence of 
"complete" paralysis of the left 
external popliteal nerve with foot drop.  
38 C.F.R. § 3.350(a)(2)(b).  The examiner 
must render a specific opinion whether 
the appellant has complete paralysis of 
any left lower extremity nerve such as to 
result in foot drop.  If any paralysis is 
incomplete, it should be classified as 
"moderate", "moderately severe", or 
"severe."  A copy of this REMAND must be 
made available to the examiner for review 
in conjunction with the examination 
requested above.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and adjudicate the claim for a 
rating in excess of 40 percent for nerve 
palsy of the peroneal division of the 
left lower extremity sciatic nerve, to 
include consideration of 38 C.F.R. 
§§ 3.350(a)(2)(b), 4.124a, Diagnostic 
Codes 8520, 8521, 8522 (1998).  If the 
benefits sought on appeal remain denied, 
the appellant and his attorney should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action until he is otherwise notified.  
The appellant is hereby notified that he must perfect an 
appeal with respect to any new issue adjudicated by the RO 
that is not before the Board at this time if he wishes to 
have that issue reviewed at the appellate level.  The 
appellant need take no action until otherwise notified, but 
he and/or his representative may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


